Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The amendments, filed April 27, 2022, have been entered. Claim 1 has been amended. Claims 1-20 are currently pending in the application.
Applicant argues on pages 5-7 that the previously cited references of Xie (U.S. Publication No. 2020/0214463), in view of Rohr (U.S. Publication No. 2017/0055715) do not sufficiently disclose the newly amended subject matter of claim 1. However, a new rejection has been entered, with the cited art of Chung (U.S. Publication No. 2018/0125252), in view of Rohr (U.S. Publication No. 2017/0055715), and further in view of Hutson (U.S. Publication No. 2021/0018028), as discussed in further detail below. 
To the extent it may be argued that the arguments, on pages 5-6 of Applicant’s remarks regarding the combination of Xie in view of Rohr, that the attachment structure of Rohr would not be sufficiently strong enough to be used in an articulating bed, may still apply to the cited references, Examiner respectfully disagrees. It is noted that the design of Rohr is able to exhibit high strength, as the pultruded connections of Rohr are typically stronger than structural steel on a pound-for-pound basis (see Rohr, paragraph 0007). Further, the frame of Rohr is not used as a conventional, non-electric bed, as suggested by Applicant, but, rather, the pultruded frame of Rohr is intended for use in an adjustable bed containing electrical components (see Rohr, paragraphs 0006-0008). As such, the connection structure of the bed frame of Rohr would have the necessary strength to withstand forces from an actuator in a moveable bed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 12, 13, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (U.S. Publication No. 2018/0125252), in view of Rohr (U.S. Publication No. 2017/0055715), and further in view of Hutson (U.S. Publication No. 2021/0018028).
Regarding claim 1, Chung discloses an electric bed 1, comprising:  a fixation frame (comprising stationary frame members 111, 112, 121, 122, 213, 223, 312, 313, 123, Figures 2 and 3); a moveable frame 22 including two longitudinal rods 221 and a transverse rod 222 having two ends (defined by where transverse rod 222 is connected to longitudinal rods 221); wherein the two longitudinal rods 221 are pivotally connected with the fixation frame (at 213 through pivoted ends 203, Figure 3 and paragraph 0032, pivoting motion shown between Figures 2, where the moveable frame is flat, and figure 3, where the moveable frame is in an articulated position) respectively, and an actuator 26 having two ends directly and pivotally connected to the fixation frame (on mounting bar 213, through pivoted end 262, Figure 3 and paragraph 0049) and the transverse rod 222 (through end 261, pivoting shown through Figures 2 and 3, and paragraph 0049), respectively.
Chung does not disclose wherein the bed is dismantlable, where each of the longitudinal rods has at least one insertion hole, and each of the two ends of the transverse rod is provided with at least one monolithically extending post that is detachably inserted into the at least one insertion hole of one of the longitudinal rods.
Rohr teaches a dismantlable bed 100 (Figure 3), where each of the longitudinal rods 102 has at least one insertion hole 108 (Figures 3 and 4, and paragraph 0040), and each of the two ends of the transverse rod 104 is provided with at least one post 116 detachably inserted into the at least one insertion hole 108 of one of the longitudinal rods 102 (paragraphs 0040-0041 and Figures 3 and 4, and see paragraph 0012 where the rails of the bed frame may be manufactured so “in some aspects, the frame rails and other frame parts described herein may include the connectors and the reinforcing structures in an integrally manufactured component” such that the transverse rod 104 is integral with joining parts 110 and 112 and connectors 116). 
Further, Hutson explicitly teaches and demonstrates at least one monolithically extending post 312 (paragraph 0036 and Figure 3A-B, and see Figure 2C, where the stud is shown welded, and thus integral, with the bracket assembly 306)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chung so that the bed is dismantlable, where each of the longitudinal rods has at least one insertion hole, and each of the two ends of the transverse rod is provided with at least one monolithically post detachably inserted into the at least one insertion hole of one of the longitudinal rods as taught by Rohr, because the dismantlable bed of Rohr allows for the bed to be disassembled into separated lateral and longitudinal rods which would allow for simpler packaging and shipment of the bed frame and easy assembly in a retail location or consumer home (paragraph 0007).  Additionally, doing so would merely amount to constructing a formerly integral structure in various elements, that would not provide unexpected results as the method of assembling a bed frame of Rohr (see Rohr, Figures 3 and 4), is capable of producing a strong, interconnected rectangular frame capable of performing as a bed frame (Figure 3 and 4).  In this regard, MPEP 2144.04 and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) are relevant. Moreover, providing a monolithically extending post, as contemplated in paragraph 0012 by Rohr and taught by Hutson, would merely amount to forming a formerly separate structure into a single piece, where the fasteners, brackets, and longitudinal frame bar of Rohr would be provided in an integral structure, that would not provide unexpected results, as Rohr contemplates such a construction (paragraph 0012). In this regard, MPEP 2144.04 and In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) are relevant.
Regarding claim 2, Chung, as modified, discloses the subject matter as discussed above with regard to claim 1.  Chung, as modified, further discloses wherein each of the two ends of the transverse rod 104 is provided with two of said posts 116 (see Rohr, Figures 3 and 4), and each of the longitudinal rods 102 has two of said insertion holes 108 (see Rohr, Figures 3 and 4, where two fasteners 114, each comprising bolt 116 and nut 118, are used to attached longitudinal rod 102 to transverse rod 104, and further see paragraph 0041).
Regarding claim 3, Chung, as modified, discloses the subject matter as discussed above with regard to claim 1.  Chung, as modified, further discloses wherein the insertion holes 108 of the longitudinal rods 102 are through holes (see Rohr, Figures 3 and 4 and paragraph 0040, where bolt 116 is inserted through through-hole 108 in longitudinal bar 106, and attached on the inner side of 102 by a nut).
Regarding claim 4, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1 and 3.  Chung, as modified, further discloses wherein the posts 116 of the transverse rod 104 each comprise an external thread (see Rohr, Figure 4 and paragraph 0040, where post 116 is a bolt that is connected to a nut 118, where an external thread is an inherent quality of a bolt, and is what allows the nut to be connected on the bolt); each of the posts 116 is inserted through one of the through holes 108 of the longitudinal rods 102 in a way that a nut 118 is threaded onto the external thread of the post 116 (see Rohr, Figures 3-4 and paragraph 0040).
Regarding claim 5, Chung, as modified, discloses the subject matter as discussed above with regard to claim 1.  Chung, as modified, further discloses a bed plate 41 disposed on a top side of the moveable frame 22 (see Chung, Figure 11 and paragraph 0076).
Regarding claim 8, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5.  Chung, as modified, further discloses a reinforcing rod disposed at a bottom side of the bed plate 41 (see Chung, annotated Figure 2, below).

    PNG
    media_image1.png
    553
    804
    media_image1.png
    Greyscale

Regarding claim 9, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2.  Chung, as modified, further discloses a bed plate 41 disposed on a top side of the moveable frame 22 (see Chung, Figure 11 and paragraph 0076).
Regarding claim 12, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1, 2, and 9.  Chung, as modified, further discloses a reinforcing rod disposed at a bottom side of the bed plate 41 (see Chung, annotated Figure 2, above).
Regarding claim 13, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1 and 3.  Chung, as modified, further discloses a bed plate 41 disposed on a top side of the moveable frame 22 (see Chung, Figure 11 and paragraph 0076).
Regarding claim 16, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1, 3 and 13.  Chung, as modified, further discloses a reinforcing rod disposed at a bottom side of the bed plate 41 (see Chung, annotated Figure 2, above).
Regarding claim 17, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1, 3 and 4.  Chung, as modified, further discloses a bed plate 41 disposed on a top side of the moveable frame 22 (see Chung, Figure 11 and paragraph 0076).
Regarding claim 20, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1, 3, 4 and 17.  Chung, as modified, further discloses a reinforcing rod disposed at a bottom side of the bed plate 41 (see Chung, annotated Figure 2, above).
Claims 6, 7, 10, 11, 14, 15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Rohr and further in view of Rawls-Meehan et al. (U.S. Publication No. 2016/0206113), hereinafter referred to as Rawls-Meehan.
Regarding claim 6, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5.  Chung, as modified, does not explicitly disclose wherein the bed plate is assembled with the two longitudinal rods by a plurality of first bolts.
Rawls-Meehan teaches wherein the bed plate 2318 is assembled with the two longitudinal rods (of frame 114) by a plurality of first bolts (see annotated Figure 13, below, and paragraph 0079 where the frame 114 may be secured to plate 2318 through certain attachment points using a fastener such as a bolt).

    PNG
    media_image2.png
    435
    647
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to have provided Chung, as modified, so that the bed plate is assembled with the two longitudinal rods by a plurality of first bolts as taught by Rawls-Meehan, because the bolts provide attachment points between the moveable frame and the overlying bed frame in order to move the bed plate in tandem with the actuator that is attached to the moveable frame (paragraph 0079 and Figure 13).
Regarding claim 7, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1 and 5.  Chung, as modified, does not explicitly disclose wherein the bed plate is assembled with the two transverse rods by a plurality of second bolts.
Rawls-Meehan teaches wherein the bed plate 2318 is assembled with the two transverse rods (of frame 114) by a plurality of second bolts (see annotated Figure 13, above, and paragraph 0079 where the frame 114 may be secured to plate 2318 through certain attachment points using a fastener such as a bolt).
It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to have provided Chung, as modified, so that the bed plate is assembled with the transverse rod by a plurality of second bolts as taught by Rawls-Meehan, because the bolts provide attachment points between the moveable frame and the overlying bed frame in order to move the bed plate in tandem with the actuator that is attached to the moveable frame (paragraph 0079 and Figure 13).
Regarding claim 10, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1, 2 and 9.  Chung, as modified, does not explicitly disclose wherein the bed plate is assembled with the two longitudinal rods by a plurality of first bolts.
Rawls-Meehan teaches wherein the bed plate 2318 is assembled with the two longitudinal rods (of frame 114) by a plurality of first bolts (see annotated Figure 13, above, and paragraph 0079 where the frame 114 may be secured to plate 2318 through certain attachment points using a fastener such as a bolt).
It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to have provided Chung, as modified, so that the bed plate is assembled with the two longitudinal rods by a plurality of first bolts as taught by Rawls-Meehan, because the bolts provide attachment points between the moveable frame and the overlying bed frame in order to move the bed plate in tandem with the actuator that is attached to the moveable frame (paragraph 0079 and Figure 13).
Regarding claim 11, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1, 2 and 9.  Chung, as modified, does not explicitly disclose wherein the bed plate is assembled with the two transverse rods by a plurality of second bolts.
Rawls-Meehan teaches wherein the bed plate 2318 is assembled with the two transverse rods (of frame 114) by a plurality of second bolts (see annotated Figure 13, above, and paragraph 0079 where the frame 114 may be secured to plate 2318 through certain attachment points using a fastener such as a bolt).
It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to have provided Chung, as modified, so that the bed plate is assembled with the transverse rod by a plurality of second bolts as taught by Rawls-Meehan, because the bolts provide attachment points between the moveable frame and the overlying bed frame in order to move the bed plate in tandem with the actuator that is attached to the moveable frame (paragraph 0079 and Figure 13).
Regarding claim 14, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1, 3 and 13.  Chung, as modified, does not explicitly disclose wherein the bed plate is assembled with the two longitudinal rods by a plurality of first bolts.
Rawls-Meehan teaches wherein the bed plate 2318 is assembled with the two longitudinal rods (of frame 114) by a plurality of first bolts (see annotated Figure 13, above, and paragraph 0079 where the frame 114 may be secured to plate 2318 through certain attachment points using a fastener such as a bolt).
It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to have provided Chung, as modified, so that the bed plate is assembled with the two longitudinal rods by a plurality of first bolts as taught by Rawls-Meehan, because the bolts provide attachment points between the moveable frame and the overlying bed frame in order to move the bed plate in tandem with the actuator that is attached to the moveable frame (paragraph 0079 and Figure 13).
Regarding claim 15, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1, 3 and 13.  Chung, as modified, does not explicitly disclose wherein the bed plate is assembled with the two transverse rods by a plurality of second bolts.
Rawls-Meehan teaches wherein the bed plate 2318 is assembled with the two transverse rods (of frame 114) by a plurality of second bolts (see annotated Figure 13, above, and paragraph 0079 where the frame 114 may be secured to plate 2318 through certain attachment points using a fastener such as a bolt).
It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to have provided Chung, as modified, so the bed plate is assembled with the transverse rod by a plurality of second bolts as taught by Rawls-Meehan, because the bolts provide attachment points between the moveable frame and the overlying bed frame in order to move the bed plate in tandem with the actuator that is attached to the moveable frame (paragraph 0079 and Figure 13).
Regarding claim 18, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1, 3, 4 and 17.  Chung, as modified, does not explicitly disclose wherein the bed plate is assembled with the two longitudinal rods by a plurality of first bolts.
Rawls-Meehan teaches wherein the bed plate 2318 is assembled with the two longitudinal rods (of frame 114) by a plurality of first bolts (see annotated Figure 13, above, and paragraph 0079 where the frame 114 may be secured to plate 2318 through certain attachment points using a fastener such as a bolt).
It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to have provided Chung, as modified, so that the bed plate is assembled with the two longitudinal rods by a plurality of first bolts as taught by Rawls-Meehan, because the bolts provide attachment points between the moveable frame and the overlying bed frame in order to move the bed plate in tandem with the actuator that is attached to the moveable frame (paragraph 0079 and Figure 13).
Regarding claim 19, Chung, as modified, discloses the subject matter as discussed above with regard to claims 1, 3, 4 and 17.  Chung, as modified, does not explicitly disclose wherein the bed plate is assembled with the two transverse rods by a plurality of second bolts.
Rawls-Meehan teaches wherein the bed plate 2318 is assembled with the two transverse rods (of frame 114) by a plurality of second bolts (see annotated Figure 13, above, and paragraph 0079 where the frame 114 may be secured to plate 2318 through certain attachment points using a fastener such as a bolt).
It would have been obvious to one of ordinary kill in the art before the effective filing date of the claimed invention to have provided Chung, as modified, so that the bed plate is assembled with the transverse rod by a plurality of second bolts as taught by Rawls-Meehan, because the bolts provide attachment points between the moveable frame and the overlying bed frame in order to move the bed plate in tandem with the actuator that is attached to the moveable frame (paragraph 0079 and Figure 13).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673  

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673